DETAILED ACTION
Applicant’s reply, filed 17 August 2022 in response to the non-final Office action mailed 17 February 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-4, 7, 9-17 and 21-22 are pending, wherein: claims 1-4, 7, 9-17 and 21-22 are as previously presented, claim 8 is withdrawn by previous restriction requirement, and claims 5-6 and 18-20 have been cancelled by this and/or previous amendment(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 4, 7, 9-11, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (WO 2014/184116; using US PGPub 2016/0096951 for English language citations).
Regarding claims 1-2, 7 and 11, Endo teaches molding compositions (abstract; [0016]-[0017]) comprising A) polylactic acid ([0018]), B) 0.01-10 parts by weight of a carbodiimide ([0066]; [0079]), and C) a phosphoric acid ester ([0080]), and may further comprise one or more of D) 0.5 to 200 parts thermoplastic resin ([0090]; [0121]), E) a stabilizer ([0122]), F) a crystallization accelerator ([0138]), G) filler ([0148]), H) a release agent ([0170]), I) an antistatic agent ([0184]), J) a carboxyl group capping agent ([0186]), K) 0.1 to 30 parts of an ester-based plasticizer ([0210]; [0218]), L) an impact modifier ([0219]), and other optional additives ([0229]). Endo further teaches the thermoplastic resin D) includes polyvinyl chloride based resins ([0090]). 
Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over at least instant b) polyesters of aliphatic dicarboxylic acids, glycerol esters, pentaerythritol esters, etc.). Endo further teaches the plasticizer K) selected from glycerin-based polyesters, polycarboxylic acid esters, phosphoric acid esters, polyalklylene glycol esters, and benzoic acid esters of diethylene glycol, etc. ([0210], see [0211]-[0217]) (also readable over instant b) polyesters).
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 200:1 to 10:1 parts and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c).
Endo teaches the inclusion of the carbodiimide compound B) which may be a mono- or di-carbodiimide compound ([0068]) or may be a polycarbodiimide ([0070]), and preferably contains a small amount of an isocyanate group in the molecule ([0066]). Suitable polycarbodiimides of Endo include commercially available carbodiimides such as poly(diisopropylcarbodiimide)s and poly(methyldiisopropylphenylenecarbodiimide)s, etc. ([0070]). Endo does not teach the polycarbodiimides of instant structure (I) (instant claim 1) or (II) (instant claim 2). However, Laufer teaches carbodiimides of instant structures (I) and (II) having terminal urea and/or urethane groups suitable for use as stabilizers in ester-based polymer compositions including polylactic acid, etc. (abstract; [0006]-[0014]). Laufer teaches the carbodiimides of structure (I) are advantageous over commonly used carbodiimides as they do not have the disadvantages of other known carbodiimides, have high thermal stability, and are suitable for use in protection against hydrolysis of ester-based polymers ([0004]-[0005]). Laufer and Endo are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyester-based polymer compositions stabilized with polycarbodiimides. At the time of filing a person having ordinary skill in the art would have found it obvious to select the polycarbodiimides of Laufer as the polycarbodiimides of Endo and would have been motivated to do so as Endo invites the inclusion of polycarbodiimides to improve wet heat stability of the polymer composition, and further as Laufer teaches urea/urethane terminated polycarbodiimides of structure (I) are outstanding stabilizers for ester-based polymers, including PLA, and protect against hydrolysis without the disadvantage of commonly known carbodiimides ([0003]-[0005]; [0014]).
 Regarding claims 4, 15 and 21, Endo in view of Laufer render obvious the composition as set forth above. Laufer teaches the structure of the polycarbodiimides as set forth above wherein n is 1-10 ([0009])(instant m). As noted Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols including octanediol and diethylene glycol, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over at least instant b) polyesters of diethylene glycol, glycerol, octanol, etc. of instant claims 4 and 15). Endo further teaches the plasticizer K) selected from glycerin-based polyesters, polycarboxylic acid esters, phosphoric acid esters, polyalklylene glycol esters, and benzoic acid esters of diethylene glycol, etc. ([0210]), including polyesters of adipic acid and ethylene glycol, etc. ([0211]), polyesters of glycerin monostearate, etc. ([0212]), carboxylic acid based esters such as diheptyl phthalate, isodecyl adipate, etc. ([0213]), phosphoric acid based esters such as diphenyl-2-ethylhexylphosphate, etc. ([0214]), etc. ([0215]-[0217]) (also readable over instant b) polyesters of instant claims 4 and 15). Endo teaches the selected plasticizer K) may be end-capped with monofunctional carboxylic acids or alcohols ([0211]), acetic acid ([0212]), 2-ethylhexyl groups, etc. ([0212]-[0215]) (instant claim 21). 
Regarding claims 10 and 16-17, Endo in view of Laufer render obvious the compositions as set forth in claims 1 and 15 above and Laufer teaches the polycarbodiimide structure as set forth in claims 1 and 15 above. 
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 40:1 to 30:1 parts (instant claims 10 and 16), and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c) (instant claim 17).
Regarding claim 9, Endo in view of Laufer renders obvious the compositions as set forth above and Endo further teaches the polymer compositions are suitable for forming molded articles including films, sheets, fabrics, fibers, cloth, composites, etc. ([0247]), and a plurality of end-use articles (see [0248]-[0251]). 


Claims 1, 3-4, 7, 9-10, 12-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (EP 3018124 A1; using US PGPub 2017/0334839 for English language citations).
Regarding claims 1 and 3, 7 and 12, Endo teaches molding compositions (abstract; [0016]-[0017]) comprising A) polylactic acid ([0018]), B) 0.01-10 parts by weight of a carbodiimide ([0066]; [0079]), and C) a phosphoric acid ester ([0080]), and may further comprise one or more of D) 0.5 to 200 parts thermoplastic resin ([0090]; [0121]), E) a stabilizer ([0122]), F) a crystallization accelerator ([0138]), G) filler ([0148]), H) a release agent ([0170]), I) an antistatic agent ([0184]), J) a carboxyl group capping agent ([0186]), K) 0.1 to 30 parts of an ester-based plasticizer ([0210]; [0218]), L) an impact modifier ([0219]), and other optional additives ([0229]). Endo further teaches the thermoplastic resin D) includes polyvinyl chloride based resins ([0090]). 
Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over at least instant b) polyesters of aliphatic dicarboxylic acids, glycerol esters, pentaerythritol esters, etc.). Endo further teaches the plasticizer K) selected from glycerin-based polyesters, polycarboxylic acid esters, phosphoric acid esters, polyalklylene glycol esters, and benzoic acid esters of diethylene glycol, etc. ([0210], see [0211]-[0217]) (also readable over instant b) polyesters).
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 200:1 to 10:1 parts and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c).
Endo teaches the inclusion of the carbodiimide compound B) which may be a mono- or di-carbodiimide compound ([0068]) or may be a polycarbodiimide ([0070]), and preferably contains a small amount of an isocyanate group in the molecule ([0066]). Suitable polycarbodiimides of Endo include commercially available carbodiimides such as poly(diisopropylcarbodiimide)s and poly(methyldiisopropylphenylenecarbodiimide)s, etc. ([0070]). Endo does not teach the polycarbodiimides of instant structure (I) (instant claim 1) or (III) (instant claim 3). However, Laufer teaches carbodiimides of instant structures (I) and (III) having terminal urea and/or urethane groups suitable for use as stabilizers in ester-based polymer compositions including polylactic acid, etc. (abstract; [0004]-[0018]; [0040]). Laufer teaches the carbodiimides of structure (I) are advantageous over commonly used carbodiimides as they are easily producible and processable, have high thermal stability and very low off gassing, and are suitable for use in protection against hydrolysis of ester-based polymers ([0002]-[0004]). Laufer and Endo are analogous art and are combinable because they are concerned with the same field of endeavor, namely polyester-based polymer compositions stabilized with polycarbodiimides. At the time of filing a person having ordinary skill in the art would have found it obvious to select the polycarbodiimides of Laufer as the polycarbodiimides of Endo and would have been motivated to do so as Endo invites the inclusion of polycarbodiimides to improve wet heat stability of the polymer composition, and further as Laufer teaches urea/urethane terminated polycarbodiimides of structure (I) are suitable as hydrolysis stabilizers for ester-based polymers, including PLA, with very low off gassing ([0001]-[0005]).
 Regarding claims 4, 13, 15 and 21-22, Endo in view of Laufer render obvious the composition as set forth above. Laufer teaches the structure of the polycarbodiimides as set forth above wherein n is 1-15 ([0009])(instant m). As noted Endo teaches the polylactic acid A) includes copolymers of lactic acid with dihydric alcohols including octanediol and diethylene glycol, alcohols having three or more hydroxy groups including glycerin and pentaerithritol, dicarboxylic acids including terephthalic acid and phthalic acid, and polycarboxylic acids including trimellitic acid ([0021]) (readable over at least instant b) polyesters of diethylene glycol, glycerol, octanol, etc. of instant claims 4, 13 and 15). Endo further teaches the plasticizer K) selected from glycerin-based polyesters, polycarboxylic acid esters, phosphoric acid esters, polyalklylene glycol esters, and benzoic acid esters of diethylene glycol, etc. ([0210]), including polyesters of adipic acid and ethylene glycol, etc. ([0211]), polyesters of glycerin monostearate, etc. ([0212]), carboxylic acid based esters such as diheptyl phthalate, isodecyl adipate, etc. ([0213]), phosphoric acid based esters such as diphenyl-2-ethylhexylphosphate, etc. ([0214]), etc. ([0215]-[0217]) (also readable over instant b) polyesters of instant claims 4, 13 and 15). Endo teaches the selected plasticizer K) may be end-capped with monofunctional carboxylic acids or alcohols ([0211]), acetic acid ([0212]), 2-ethylhexyl groups, etc. ([0212]-[0215]) (instant claim 21). 
Regarding claims 10, 14 and 16-17, Endo in view of Laufer render obvious the compositions as set forth in claims 1, 13 and 15 above and Laufer teaches the polycarbodiimide structure as set forth in claims 1, 12 and 15 above. 
Endo teaches 100 parts of polylactic acid A) (instant b), 0.01-10 parts by weight of carbodiimide B) (instant a), 0.5 to 200 parts of thermoplastic resin D) (instant c), and optionally 0.1 to 30 parts of ester-based plasticizer K) if present (also or alternatively readable over instant b).  As such, Endo teaches 100.1 to 130 parts A)+K) (instant b), 0.01 to 10 parts B) (instant a), and 0.5 to 200 parts D) (instant c), per 100 parts A). The ranges of Endo substantially overlap with and render obvious the instantly claimed ratio of (b) to (a) of 40:1 to 30:1 parts (instant claims 10, 14 and 16), and renders obvious the instantly claimed b)+a) corresponding to 10 to 100 parts per 100 parts c) (instant claim 14 and 17).
Regarding claim 9, Endo in view of Laufer renders obvious the compositions as set forth above and Endo further teaches the polymer compositions are suitable for forming molded articles including films, sheets, fabrics, fibers, cloth, composites, etc. ([0247]), and a plurality of end-use articles (see [0248]-[0251]). 


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejections of claims 1-2, 4-7, 9-11, 15-17 and 21 as unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (WO 2014/184116; using US PGPub 2016/0096951 for English language citations) and of claims 1, 3-4, 7-9, 12-17 and 21-22 as unpatentable over Endo et al. (US PGPub 2010/0093888) in view of Laufer et al. (EP 3018124 A1; using US PGPub 2017/0334839 for English language citations) are maintained. Applicant’s arguments (Remarks, pages 8-9) have been fully considered but were not found persuasive. 
Applicant argues that Endo teaches functionally and chemically different  phosphorous acid esters from those claimed, wherein Endo teaches mono- or di- organic phosphorous acid ester metal salts and not tri-organic phosphoric acid esters claimed. The Examiner notes that Endo was cited for teaching multiple types of esters readable over the broadly recited esters of (b) (see non-final rejection pages 4 and 7-8; see rejections of claims 4, 13, 15, 21 and 22 above), wherein the phosphoric acid ester metal salt component C of Endo was not relied upon to meet the claimed limitation.
Applicant argues that Laufer is directed to ester-based thermoplastic polymers and not to polyvinyl chloride or polyvinyl butyral. This is not found persuasive. Laufer teaches use of carbodiimides for/in protection against hydrolysis of ester-based polymers including compositions where polylactic acid is present (see above; [0006]-[0014]; [0004]-[0005]) such as the compositions of Endo which include polylactic acid components (see above). Endo and Laufer are analogous and combinable for the reasons set forth above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767